Exhibit 10.27

EMPLOYMENT AGREEMENT
BETWEEN
CNS, INC. AND
SAM REINKENSMEYER

THIS AGREEMENT (“Agreement”), made and entered into in the City of Eden Prairie,
State of Minnesota, this 15th day of October, 2003, by and between CNS, Inc., a
Delaware corporation (“the Corporation”) and Sam Reinkensmeyer (“Employee”);

ARTICLE 1
EMPLOYMENT

1.0)        The Corporation hereby employs Employee, and Employee agrees to work
for Corporation at such duties as are assigned to him/her from time to time by
the directors and officers of the Corporation.

ARTICLE 2
TERM

2.0)        The Agreement shall be in effect hereinafter unless and until
altered or terminated as hereinafter provided.

ARTICLE 3
DUTIES

3.0)        Employee agrees, unless otherwise specifically authorized by the
Corporation, to devote his full time and effort to his duties for the profit,
benefit and advantage of the business of the Corporation.

ARTICLE 4
NON-COMPETITION

4.0)   The Corporation and the Employee acknowledge that:

  01)   The Corporation’s business is highly competitive;


  02)   The essence of such business consists of confidential information and
trade secrets as described in Article 5, all of which are zealously protected
and kept secret by the Corporation;


  03)   In the course of his/her employment, Employee will acquire the
information described in Article 5 and that the Corporation would be adversely
affected if such information subsequently, and in the event of the termination
of the Employee’s employment, is used for the purposes of competing with the
Corporation.






Page 1

--------------------------------------------------------------------------------


  04)   For these reasons, both the Corporation and the Employee further
acknowledge and agree that the restrictions contained herein are reasonable and
necessary for the protection of their respective, legitimate interests.


4.1)        Employee agrees that from and after the date hereof during his/her
employment with the Corporation for one (1) year thereafter, he/she will not,
without the express written permission of the Corporation, directly or
indirectly (a) own, manage, operate, control, lend money to, endorse the
obligations of, or participate or be connected as an officer, consultant,
director, 5% or more stockholder of a publicly held company, employee, partner,
member, or otherwise, with any enterprise or individual engaged in the business
of developing, manufacturing or marketing products to persons or companies that
were customers of the Corporation during the term of this Agreement, or with any
enterprise or individuals engaged in the business of developing, manufacturing
or marketing products that have been, or are known by Employee as being planned
to be developed by the Corporation and will not in any manner either directly or
indirectly compete with the Corporation in such business (b) solicit or do
business with (1) any persons or entities who are customers or clients of the
Corporation at the time of the Employee’s termination of employment, or (2) any
prospective or former customers of the Corporation with whom the Employee had
contact during the [two years] preceding his/her termination of employment
(c) individually or collectively or in conjunction with others, solicit, on
his/her own behalf or on behalf of any other person, the services of any person
who is an employee or agent of the Corporation, or directly or indirectly
solicit any of the Corporation’s employees or agents to terminate their
employment or agency with the Corporation. It is understood and acknowledged by
both parties that, inasmuch as the Corporation’s products are marketed
nationwide, that this covenant not to compete shall be enforced throughout the
United States, in any other country for which the Corporation has developed or
is in the process of developing a marketing plan for its products, even if such
plan is not yet in effect,

4.2)        Employee further agrees that during and following the termination of
his/her employment, he/she will do nothing to interfere with any of the
Corporation’s business relationships or its goodwill or reputation.

4.3)        Employee, during the term of his/her employment by the Corporation,
shall at all times keep the Corporation informed of any business activity and
outside employment. The Employee shall not engage in any activity or employment
which may be in conflict with the Corporation’s interests, as determined by the
Corporation in its sole discretion.

ARTICLE 5
CONFIDENTIAL INFORMATION AND TRADE SECRETS

5.0)        Employee has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of the Corporation including,
without limitation, confidential information with respect to the Corporation’s
products, packages, improvements, designs. practices, sales or distribution
methods and other confidential information pertaining to the Corporation’s
business or financial affairs, which may or may not be patentable, which are
developed by the Corporation at considerable time and expense, and which could
be unfairly utilized in competition with the Corporation. Confidential
information includes information





Page 2

--------------------------------------------------------------------------------


relating to the Corporation, which is provided or disclosed to the Employee,
which he/she develops in the course of performing his/her duties for the
Corporation. The term “trade secret” shall be defined as follows:

  A trade secret may consist of any formula, pattern, device or compilation of
information which is used in one’s business, and which gives him an opportunity
to obtain an advantage over competitors who do not know or use it.


Accordingly, Employee agrees that he/she shall not, during the period of his/her
employment hereunder or thereafter, use for his/her own benefits confidential
information or trade secrets, whether written or otherwise, and whether
expressly labeled as “confidential” or “trade secret” or not, acquired during
the term of his/her employment by the Corporation. Further, during the period of
his/her employment hereunder and thereafter, the Employee shall not, without the
written consent of the Board of Directors of the Corporation or a person duly
authorized thereby, disclose to any person, other than an employee of the
Corporation or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Employee of his/her
duties, any confidential information or trade secrets obtained by him/her while
in the employ of the Corporation.

5.1)        Upon termination of employment, Employee agrees to deliver to the
Corporation all materials that include confidential information or trade
secrets, such as customer lists (Customer Account Master), product formulations,
instruction sheets drawings, manuals, letters, notes, notebooks, books, reports
and copies thereof, and all of the materials of a confidential nature which
belong to or related to the business of the Corporation.

5.2)        Employee agrees and acknowledges that confidential information and
trade secrets are the sole and exclusive property of the Corporation, absolutely
and forever.

ARTICLE 6
IMPROVEMENTS AND INVENTIONS

6.0)        Employee shall promptly and fully disclose to the Corporation, any
and all ideas, improvements, discoveries, and inventions, whether or not they
are believed to be patentable (including those which may be subject to copyright
protection) (all of which are hereinafter referred to as “Inventions”), which
Employee conceives or first actually reduces to practice, either solely or
jointly with others, during the period of Employee’s employment or within two
years after termination of employment, and which relate to the business now or
hereafter carried on or contemplated by the Corporation or which results from
any work performed by Employee for the Corporation.

6.1)        All such inventions shall be the sole and exclusive property of the
Corporation, and during the term of his/her employment and thereafter, whenever
requested to do so by the Corporation, Employee shall execute and assign any and
all applications, assignments and other instruments which the Corporation shall
deem necessary or convenient in order to apply for and obtain Letters Patent of
the United States and/or of any foreign counties for such inventions and in
order to assign and convey to the Corporation or its nominee the sole and
exclusive right, title





Page 3

--------------------------------------------------------------------------------


and interest in and to such inventions, and Employee will render aid and
assistance in any interference or litigation pertaining thereto, all expenses
reasonably incurred by employee at the request of the Corporation shall be borne
by the Corporation.

6.2)        To the extent, if any, that Minnesota law is determined to apply to
the enforceability of this Agreement, Minnesota Statue Section 181.78 provides
that the Agreement does not apply, and written notification is hereby given to
the Employee that this Agreement does not apply, to an invention for which no
equipment, supplies, facility, or trade secret information of the Corporation
was used and which was developed entirely on he Employee’s own time, and
(1) which does not relate (a) directly to the business of the Corporation, or
(b) to the Corporation’s actual or demonstrably anticipated research or
development, or (2) which does not result from any work performed by the
Employee for the Corporation.

ARTICLE 7
JUDICIAL CONSTRUCTION

7.0)        The Employee believes and acknowledges that the provisions contained
in this Agreement, including the covenants contained in Article 4 and 5 of this
Agreement, are fair and reasonable. Nonetheless, it is agreed that if a court
finds any of these provisions to be invalid in whole or in part under the laws
of any state, such finding shall not invalidate the covenants, nor the Agreement
in its entirety but rather the covenants shall be construed and/or bluelined,
reformed or rewritten by the court as if the most restrictive covenants
permissible under applicable law were contained herein.

ARTICLE 8
RIGHT TO INJUNCTIVE RELIEF

8.0)        Employee acknowledges that a breach by the Employee of any of the
terms of Articles 4 or 5 of this Agreement will render irreparable harm to the
Corporation; and that the Corporation shall therefore be entitled to any and all
equitable relief, including, but not limited to, injunctive relief, and to any
other remedy that may be available under any applicable law or agreement between
the parties, and to recover from the Employee all costs of litigation including,
but not limited to, attorneys fees and court costs.

8.1)        The Corporation’s action in not enforcing a breach of any part of
the Agreement shall not prevent it from enforcing it as to any other breach of
the Agreement that it discovers.

ARTICLE 9
TERMINATION

9.0)        Either party shall have the right to terminate this Agreement with
or without cause upon fifteen (15) days notice to the other, and the Corporation
shall pay Employee until the date of termination, unless the Corporation
terminates the Agreement because the Employee has violated either Article 4
or 5, in which ease no additional compensation shall be payable to Employee.
Employee acknowledges that any employment and compensation can be terminated
with or without cause at any time by the Company.





Page 4

--------------------------------------------------------------------------------


ARTICLE 10
ASSIGNMENT

10.0)        The Corporation shall have the right to assign this Agreement to
its successors or assigns, and all covenants or agreements hereunder shall inure
to the benefit of and be enforceable by or against its successors or assigns.

10.1)        The terms “successors” and “assigns” shall include any Corporation
which buys all or substantially all of the Corporation’s assets, or a
controlling portion of its stock, or with which it merges or consolidates.

ARTICLE 11
LICENSES

11.0)        This Agreement does not grant the Employee any rights or licenses,
express or implied, under any patents, copyrights or trade secrets.

ARTICLE 12
GOVERNING LAW

12.0)        This Agreement shall be construed and interpreted according to the
laws of the State of Minnesota.

ARTICLE 13
ENTIRE AGREEMENT

13.0)        The Corporation and the Employee acknowledge that this Agreement
contains the full and complete employment agreement between and among the
parties, that there are no implied or express modifications of this employment
agreement in an oral discussion or any writing, including without limitation in
any employee handbook policy statement or other document of the Corporation.
This Agreement supersedes any prior agreements or understandings, if any,
between the Corporation and the Employee, whether written or oral. The parties
further agree that no modifications of this Agreement may be made except by
means of a written agreement of memorandum signed by the parties.










Page 5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation has hereunto signed its name and the
Employee hereunder has signed his/her name, all as of the day and year first
above written.


By:     /s/   Samuel E. Reinkensmeyer            

--------------------------------------------------------------------------------

     (employee)   CNS, Inc.               /s/   Michelle Beuning    

--------------------------------------------------------------------------------

  (witness)











Page 6

--------------------------------------------------------------------------------
